DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12-20, 24, 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0075550, hereinafter Lee, as disclosed by the Applicant) and in view of Yerramalli et al (US 2015/0256305, hereinafter Yerramalli).

Regarding claim 1, Lee discloses a method of a user equipment (UE), the method comprising: receiving an uplink (UL) grant from a network for transmission of data from the UE to the network (UE receives UL grant, Para [0126/159]); determining whether conditions for maintaining or expediting timers are met (there are restart conditions for the sCelldeactivationtimer, Para [0126], determine to restart or otherwise maintain the timer, Para [0159]); and maintaining or expediting expiration associated with one or more running timers if it is determined that the conditions for maintaining or expediting timers are met, each running timer being a timer associated with rendering a respective function deactivated or inactive and running at the time the UL grant is received (timer can be restarted if MAC PDU is transmitted or received by the UE, Para [0030], if there is no data on the UL grant, the timer that has already been started, is not restarted (i.e. the timer is maintained), Para [0159], the timer is associated with a serving cell and the UL grant is for the serving cell, Para [0159]); wherein determining whether the conditions for maintain or expediting timers comprises: determining there are no data (or user plane data) of any type to transmit on the UL grant (dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126]); 											but does not explicitly disclose no data of any type were transmitted in N consecutive previous UL grants (or no data transmitted in M consecutive previous UL slots having previous UL grants).  Yerramalli discloses the UE receives a configuration for a deactivation timer for secondary cells and if no data is scheduled for N consecutive frames, the scell can be deactivated, Para [0091], the timer can be set to various lengths, Para [0090] and the UE can reconfiguration the deactivation timer, Para [0096].  In view of the combination this is an obvious choice to one of ordinary skill as to how fast the timer will expire, it will expire faster if the timer is maintained (not restarted) after only 1 occurrence of UL grant with no data or will expire slower if timer is maintained (not restarted) after consecutive occurrences of UL grants with no data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Yerramalli in the system of Lee in order to reduce power consumption by reconfiguring and shortening the deactivation timers of secondary cells as needed.
Regarding claims 2 and 19, Lee discloses the method/UE of claim 1/18, further comprising: if it is determined that the conditions for maintaining or expediting timers are not met: restarting the one or more running timers (determine if there is data for the UL grant, if there is data restart the timer, Para [0159], the condition for maintaining would be no data to transmit), or starting one or more non-running timers, each non-running timer being a timer associated with the UL grant and not running at the time the UL grant is received, or both.
Regarding claims 3 and 20, Lee discloses the method/UE of claim 1/18, wherein the UL grant is a dynamic UL grant (dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126]).
Regarding claims 9 and 24, Lee discloses the method/UE of claim 1/18, wherein the UL grant is a UL configured grant (CG) (UE can skip a configured UL grant if there is no data to transmit, Para [0125], if there is no data to transmit then the timer is not restarted, Para [0126]).
Regarding claims 12, 26, 33 and 38, Lee discloses the method/UE/CRM of claim 1/18/29/30, wherein in the maintaining or expediting, the UE maintains the expiration of the one or more running timers by continuing to run the one or more running timers in association with one or more respective unchanged expiration times (the timer is not restarted, Para [0159] and therefore is maintained without change and will expire accordingly).
Regarding claim 13, Lee discloses the method of claim 12, wherein the UE maintains the expiration of any one or more of a discontinuous reception (DRX) inactivity timer, a bandwidth part (BWP) inactivity timer, and a secondary cell (SCell) deactivation timer if the UL grant is a dynamic UL grant and the UE determines that there are no data of any type to transmit on the dynamic UL grant (UL grant is a dynamic UL grant, if there is no data to transmit, the UE does not restart the Scell deactivation timer, Para [0125-126]), or wherein the UE maintains the expiration of any one or more of the BWP inactivity timer and the SCell deactivation timer if the UL grant is the dynamic UL grant and the UE determines that there are no user plane data to transmit on the dynamic UL grant, or wherein the UE maintains the expiration of any one or more of the BWP inactivity timer and the SCell deactivation timer if the UL grant is a UL configured grant (CG) and the UE determines that there are no user plane data to transmit on the UL CG.
Regarding claims 14, 27, 34 and 39, Lee discloses the method/UE/CRM of claim 1/18/29/30, but not wherein in the maintaining or expediting, the UE expedites the expiration of the one or more running timers by shortening the expiration of the one or more running timers.  Yerramalli discloses the timer can be various lengths such as 2, 4, 8, 16, frames, Para [0090] and the UE can reconfigures the timer, Para [0096], in this case reconfiguring the timer to be shorter to avoid unnecessary power consumption.
Regarding claim 15, Lee discloses the method of claim 14, but not fully wherein the UE shortens the amount of time until expiration of any one or more of a discontinuous reception (DRX) inactivity timer, a bandwidth part (BWP) inactivity timer, and a secondary cell (SCell) deactivation timer if the UL grant is a dynamic UL grant and the UE determines that there are no data of any type to transmit on the dynamic UL grant, or wherein the UE shortens the amount of time until expiration of any one or more of the BWP inactivity timer and the SCell deactivation timer if the UL grant is the dynamic UL grant and the UE determines that there are no user plane data to transmit on the dynamic UL grant, or wherein the UE shortens the amount of time until expiration of any one or more of the BWP inactivity timer and the SCell deactivation timer if the UL grant is a UL configured grant (CG) and the UE determines that there are no user plane data to transmit on the UL CG.  Lee discloses dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126] and Yerramalli discloses the timer can be various lengths such as 2, 4, 8, 16, frames, Para [0090] and the UE can reconfigures the timer, Para [0096], in this case reconfiguring the timer to be shorter to avoid unnecessary power consumption.
Regarding claims 16, 28, 35 and 40, Lee discloses the method/UE/CRM of claim 1/18/29/30, but not wherein in the maintaining or expediting, the UE expedites the expiration of the one or more running timers by replacing the one or more running timers with one or more alternative timers associated with one or more shorter respective expiration times. Yerramalli discloses the timer can be various lengths such as 2, 4, 8, 16, frames, Para [0090] and the UE can reconfigures the timer, Para [0096], in this case reconfiguring the timer to be shorter to avoid unnecessary power consumption.
Regarding claim 17, Lee discloses the method of claim 16, but not fully wherein the UE replaces any one or more of a discontinuous reception (DRX) inactivity timer, a bandwidth part (BWP) inactivity timer, and a secondary cell (SCell) deactivation timer with their corresponding alternative timers if the UL grant is a dynamic UL grant the UE determines that there are no data of any type to transmit on the dynamic UL grant, or wherein the UE replaces any one or more of the BWP inactivity timer and the SCell deactivation timer with their corresponding alternative timers if the UL grant is the dynamic UL grant and the UE determines that there are no user plane data to transmit on the dynamic UL grant, or wherein the UE replaces any one or more of the BWP inactivity timer and the SCell deactivation timer with their corresponding alternative timers if the UL grant is a UL configured grant (CG) and the UE determines that there are no user plane data to transmit on the UL CG.  Lee discloses dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126] and Yerramalli discloses the timer can be various lengths such as 2, 4, 8, 16, frames, Para [0090] and the UE can reconfigures the timer, Para [0096], in this case reconfiguring the timer to be shorter to avoid unnecessary power consumption.
Regarding claim 18, Lee discloses a user equipment (UE, Fig.1/11), comprising: a memory (memory, Fig. 11); at least one transceiver (transceiver, Fig. 11); and at least one processor (processor, Fig. 11) communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: receive an uplink (UL) grant from a network for transmission of data from the UE to the network (UE receives UL grant, Para [0126/159]); determine whether conditions for maintaining or expediting timers are met (there are restart conditions for the sCelldeactivationtimer, Para [0126], determine to restart or otherwise maintain the timer, Para [0159]); and maintain or expedite expiration associated with one or more running timers if it is determined that the conditions for maintaining or expediting timers are met, each running timer being a timer associated with the UL grant and running at the time the UL grant is received (timer can be restarted if MAC PDU is transmitted or received by the UE, Para [0030], if there is no data on the UL grant, the timer that has already been started, is not restarted (i.e. the timer is maintained), Para [0159], the timer is associated with a serving cell and the UL grant is for the serving cell, Para [0159]); wherein determining whether the conditions for maintain or expediting timers comprises: determining there are no data (or user plane data) of any type to transmit on the UL grant (dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126]); but does not explicitly disclose no data of any type were transmitted in N consecutive previous UL grants (or no data transmitted in M consecutive previous UL slots having previous UL grants).  Yerramalli discloses the UE receives a configuration for a deactivation timer for secondary cells and if no data is scheduled for N consecutive frames, the scell can be deactivated, Para [0091], the timer can be set to various lengths, Para [0090] and the UE can reconfiguration the deactivation timer, Para [0096].  In view of the combination this is an obvious choice to one of ordinary skill as to how fast the timer will expire, it will expire faster if the timer is maintained (not restarted) after only 1 occurrence of UL grant with no data or will expire slower if timer is maintained (not restarted) after consecutive occurrences of UL grants with no data.  
Regarding claim 29, Lee discloses a user equipment (UE with processor, memory and transceiver, Fig. 1/11), comprising: means for receiving an uplink (UL) grant from a network for transmission of data from the UE to the network (UE receives UL grant, Para [0126/159]); means for determining whether conditions for maintaining or expediting timers are met (there are restart conditions for the sCelldeactivationtimer, Para [0126], determine to restart or otherwise maintain the timer, Para [0159]); and maintaining or expediting expiration associated with one or more running timers if it is determined that the conditions for maintaining or expediting timers are met, each running timer being a timer associated with the UL grant and running at the time the UL grant is received (timer can be restarted if MAC PDU is transmitted or received by the UE, Para [0030], if there is no data on the UL grant, the timer that has already been started, is not restarted (i.e. the timer is maintained), Para [0159], the timer is associated with a serving cell and the UL grant is for the serving cell, Para [0159]); wherein determining whether the conditions for maintain or expediting timers comprises: determining there are no data (or user plane data) of any type to transmit on the UL grant (dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126]); but does not explicitly disclose no data of any type were transmitted in N consecutive previous UL grants (or no data transmitted in M consecutive previous UL slots having previous UL grants).  Yerramalli discloses the UE receives a configuration for a deactivation timer for secondary cells and if no data is scheduled for N consecutive frames, the scell can be deactivated, Para [0091], the timer can be set to various lengths, Para [0090] and the UE can reconfiguration the deactivation timer, Para [0096].  In view of the combination this is an obvious choice to one of ordinary skill as to how fast the timer will expire, it will expire faster if the timer is maintained (not restarted) after only 1 occurrence of UL grant with no data or will expire slower if timer is maintained (not restarted) after consecutive occurrences of UL grants with no data.  
Regarding claim 30, Lee discloses a non-transitory computer-readable medium containing instructions for a user equipment (UE) (memory in the UE, Para [0157]) stored thereon, the instructions causing the UE to: receive an uplink (UL) grant from a network for transmission of data from the UE to the network (UE receives UL grant, Para [0126/159]); determine whether conditions for maintaining or expediting timers are met (there are restart conditions for the sCelldeactivationtimer, Para [0126], determine to restart or otherwise maintain the timer, Para [0159]); and maintain or expedite expiration associated with one or more running timers if it is determined that the conditions for maintaining or expediting timers are met, each running timer being a timer associated with the UL grant and running at the time the UL grant is received (timer can be restarted if MAC PDU is transmitted or received by the UE, Para [0030], if there is no data on the UL grant, the timer that has already been started, is not restarted (i.e. the timer is maintained), Para [0159], the timer is associated with a serving cell and the UL grant is for the serving cell, Para [0159]); wherein determining whether the conditions for maintain or expediting timers comprises: determining there are no data (or user plane data) of any type to transmit on the UL grant (dynamic UL grant, Para [0125], in some cases there is no data to transmit by the UE, Para [0125] and the UE doesn’t restart the timer if there is no MAC PDU or data to transmit, Para [0126]); but does not explicitly disclose no data of any type were transmitted in N consecutive previous UL grants (or no data transmitted in M consecutive previous UL slots having previous UL grants).  Yerramalli discloses the UE receives a configuration for a deactivation timer for secondary cells and if no data is scheduled for N consecutive frames, the scell can be deactivated, Para [0091], the timer can be set to various lengths, Para [0090] and the UE can reconfiguration the deactivation timer, Para [0096].  In view of the combination this is an obvious choice to one of ordinary skill as to how fast the timer will expire, it will expire faster if the timer is maintained (not restarted) after only 1 occurrence of UL grant with no data or will expire slower if timer is maintained (not restarted) after consecutive occurrences of UL grants with no data.  
Regarding claims 31 and 38, Lee discloses the UE/CRM of claim 28/30, further comprising: means for restarting the one or more running timers if it is determined that the conditions for maintain or expediting timers are not met (determine if there is data for the UL grant, if there is data restart the timer, Para [0159], the condition for maintaining would be no data to transmit) or means for starting one or more non-running timers if it is determined that the conditions for maintaining or expediting timers are not met, each non-running timer being a timer associated with rendering another respective function deactivated or inactive and being not running at the time the UL grant is received, or both.
Regarding claims 32 and 37, Lee discloses the UE/CRM of claim 29/30, wherein the UL grant is a dynamic UL grant or the UL grant is a UL configured grant (CG) (dynamic UL grant, Para [0125], UE can skip a configured UL grant if there is no data to transmit, Para [0125]).


Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitations.  Applicant argues the office action admitted Lee did not disclose the limitation in question.  Applicant cites portions of Yerramalli and states for the sake argument the CCA success in Yerramalli corresponds to the recited “UL grant”.  Applicant then argues Yerramalli still doesn’t disclose determining no data transmission in a current CCA success detection and no data in N consecutive previous CCA success detections.											In response, Lee was used to partially disclose the limitations now incorporated into the independent claims, where the Applicant had wrongly stated Lee wasn’t used to disclose the limitation.  For example one condition for maintaining or expediting timers is (1) determine there is no data to transmit on the UL grant (which Lee did disclose) and (2) no data was transmitted in N consecutive previous UL grants (which Lee did not explicitly disclose).  The Applicant confusingly states the CCA success in Yerramalli corresponds to the UL grant, which is also incorrect.  Examiner never mentioned CCA in the rejection.  Yerramalli states the timer does not begin until first successful CCA is detected, Para [0091], however the start condition for a timer is not a limitation on the claim, so this is irrelevant, assuming this was Applicant’s argument.  Applicant arguing over additional features of Yerramalli is irrelevant, as the claim uses the term comprising.  Lee is the primary reference anyway, if the Applicant wanted to argue over start conditions for a timer, which is not a limitation in the claim.  Applicant makes confusing argument that Yerramalli does not disclose determining no data transmission in a current CCA success detection, this is not the limitation from the claim so irrelevant.  Examiner never mentioned CCA success in the rejection and Applicant tries to equate an UL grant with CCA success, which is confusing as an UL grant is permission for a UE to transmit data and CCA is a procedure to check if a channel is busy or idle.													The references do disclose the argued limitation of determining that there is no data to transmit on the UL grant and no data was transmitted in N consecutive previous UL grants (as a condition for maintain or expediting the timer).  Lee discloses a problem where the UE restarts the timer based on the UL grant even though there is no data unit to be transmitted or received, Para [0028], therefore a timer is maintained if an UL grant is received but there is no data to transmit.  The second condition that there has to be N consecutive previous UL grants with no data to transmit is obvious in view of Yerramalli and Lee.  It is obvious to one of ordinary skill as a choice of how soon to let the timer start expiring, either on first occurrence of an UL grant with no data or second, third, etc. occurrence of an UL grant without data.  Yerramalli discloses the timer can be various lengths, Para [0090] and if no data is scheduled for N consecutive frames, the scell is deactivated, Para [0091] (i.e. the timer is maintained and will expire).  It is obvious to one ordinary skill, if the timer is maintained after 1 UL grant with no data, the timer will expire faster, if the timer is maintained only after N consecutive UL grants with no data, the timer will take longer to expire, so it is an obvious design choice on how fast the timer will expire.  Further N could be zero anyway.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461